MEMORANDUM **
Quiwei Huang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the immigration judge’s (“IJ”) denial of his application for *348asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence an adverse credibility determination. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We grant the petition.
The IJ’s adverse credibility determination is not supported by substantial evidence because it impermissibly relies on generalized statements in the State Department report and does not identify any specific examples of contradictions or inconsistencies in Huang’s testimony and/or asylum application. See Wang v. INS, 352 F.3d 1250, 1255-56 (9th Cir.2003); see also Shah v. INS, 220 F.3d 1062, 1069 (9th Cir.2000). Accordingly, we reverse the adverse credibility determination. See id.
Pursuant to 8 U.S.C. § 1101(a)(42), Huang establishes eligibility for asylum. See He v. INS, 328 F.3d 593, 603-04 (9th Cir.2003). We remand for the Attorney General to exercise discretion as to granting asylum. Id. at 604.
We also remand for the BIA to consider the merits of Huang’s application for withholding of removal. See id.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.